NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well as
formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be reported
by e-mail at the following address: reporter@courts.state.nh.us. Opinions are
available on the Internet by 9:00 a.m. on the morning of their release. The direct
address of the court’s home page is: http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Hillsborough-southern judicial district
No. 2018-0171


                               FRED S. TEEBOOM

                                          v.

                                CITY OF NASHUA

                               DANIEL MORIARTY

                                          v.

                         MAYOR, CITY OF NASHUA & a.

                             Argued: May 8, 2019
                          Opinion Issued: July 2, 2019

      Douglas, Leonard & Garvey, P.C., of Concord (Charles G. Douglas, III on
the brief and orally), for plaintiff Fred S. Teeboom.


      Office of Corporation Counsel, of Nashua (Steven A. Bolton and Dorothy
S. Clarke on the memorandum of law, and Mr. Bolton orally), for the
defendants.


      LYNN, C.J. Plaintiff Fred S. Teeboom appeals an order of the Superior
Court (Temple, J.) dismissing his claims for declaratory, injunctive, and
mandamus relief based upon the court’s determination that the budget
spending cap1 in the Nashua city charter is unenforceable because it violates
state law. We affirm.

I. Pertinent Facts

      The trial court found the following facts. The spending cap was added to
the Nashua city charter in November 1993. As quoted by the trial court, the
spending cap provides:

                 Recognizing that final tax rates for the City are set by the
         New Hampshire Department of Revenue Administration . . . the
         Mayor, the [Board of Aldermen], and all departments in the City
         . . . shall prepare their annual budget proposals and the [Board of
         Aldermen] shall act upon such proposals in accordance with the
         mandates in this paragraph.

               In establishing a combined annual municipal budget . . . for
         the next fiscal year, the Mayor and the [Board of Aldermen] shall
         consider total expenditures not to exceed an amount equal to the
         [combined annual municipal budget] of the current fiscal year,
         increased by a [specified] factor . . . .

              This provision shall not prevent the Mayor and [Board of
         Aldermen] from establishing a [combined annual municipal
         budget] below this limit.

              This provision shall not prevent the Mayor and the [Board of
         Aldermen] from appropriately funding any programs or accounts
         mandated to be paid from municipal funds by state and federal
         law.

(Brackets and ellipsis omitted.)

         The Nashua city charter also outlines exemptions to the spending cap:

               The total or any part of principal and interest payments of
         any municipal bond, whether established for school or municipal
         purposes, may be exempted from the limitation defined in [the
         spending cap provision] upon an affirmative vote of at least ten (10)
         aldermen. This decision shall be made annually.

              In addition, capital expenditures deemed necessary by the
         mayor and the board of aldermen, . . . may similarly be exempted

1   Throughout this opinion we refer to spending caps and tax caps interchangeably.


                                                 2
      from this limitation upon an affirmative vote of at least ten (10)
      aldermen.

       In April 2017, by a vote of nine to six, the Nashua Board of Aldermen
(board) passed an ordinance exempting the entire wastewater treatment fund
from the combined annual municipal budget. Later that month, Nashua’s
mayor proposed a budget for fiscal year 2018 that, consistent with the
ordinance, removed the wastewater treatment fund from the spending cap
calculation. In so doing, the mayor did not adjust for the fact that the 2017
combined annual municipal budget included $8.1 million of wastewater
treatment funds that were not included in the proposed 2018 combined annual
municipal budget. This process had the effect of allowing the mayor to allocate
a significant amount of additional funds to other areas without running afoul
of the spending cap.

      On the surface, the proposed 2018 combined annual municipal budget
appeared to comply with the spending cap. The maximum allowable budget
pursuant to the cap was $267,517,084, and the 2018 combined annual
municipal budget was $265,598,979. Faced with a proposed 2018 combined
annual municipal budget purporting to be $1,918,105 below the spending cap,
the board voted, ten to five, to adopt that budget.

      Thereafter, Teeboom brought the instant lawsuit against the City of
Nashua (City), asking the trial court to enforce the spending cap provision on
the ground that the ordinance exempting the wastewater treatment fund from
the combined annual municipal budget violated that provision. Teeboom
contended that the wastewater treatment fund does not qualify for exemption
from the spending cap and that, even if it did, such an exemption may be made
only by an annual vote of a supermajority of ten aldermen. Because the
ordinance was adopted by only nine aldermen, Teeboom contended that, even if
the wastewater treatment fund could be excluded from the spending cap, the
ordinance was ineffective to accomplish this objective. Teeboom also asserted
that the board’s vote on the proposed 2018 budget did not amount to a vote to
exempt the wastewater treatment fund from the spending cap because the vote
was not labeled as such.

      The City countered that the ordinance was validly enacted. Alternatively,
the City argued that, even if the ordinance violates the spending cap, the 2018
budget is valid because a supermajority of the board impliedly voted to override
the spending cap by adopting the mayor’s proposed budget. The City also
argued that Teeboom lacked standing to bring his action.

      Following a bench trial, the trial court ruled that Nashua’s spending cap
is unenforceable because it does not contain an override provision as required
by state law. See RSA 49-C:12, III, :33, I(d) (2012). The court found that the
charter provision allowing a supermajority of the board to exempt from the


                                        3
spending cap municipal bond and capital expenditures did not constitute the
requisite override provision. The court decided that because the spending cap
was unenforceable, it could not provide redress for Teeboom’s alleged injury
and, therefore, that he lacks standing to bring his claims. Having so ruled, the
trial court dismissed Teeboom’s action. This appeal followed. Plaintiff Daniel
Moriarty, whose separate action challenging the ordinance and the 2018
budget was consolidated in the trial court with Teeboom’s action, has not
appeared in this appeal.

II. Analysis

      A. Teeboom’s Standing

      Before addressing the merits of Teeboom’s appellate arguments, we
consider the City’s assertion that he lacks standing. For the purposes of our
analysis, we assume without deciding that, as the City argues, the 2018
amendments to Part I, Article 8 of the State Constitution, related to taxpayer
standing, do not apply to this case.

       When the relevant facts are not in dispute, we review de novo the trial
court’s determination on standing. State v. Actavis Pharma, 170 N.H. 211, 214
(2017). “[S]tanding under the New Hampshire Constitution requires parties to
have personal legal or equitable rights that are adverse to one another, with
regard to an actual, not hypothetical, dispute, which is capable of judicial
redress.” Duncan v. State, 166 N.H. 630, 642-43 (2014) (citations omitted).
“In evaluating whether a party has standing to sue, we focus on whether the
party suffered a legal injury against which the law was designed to protect.”
Actavis Pharma, 170 N.H. at 215 (quotation omitted). “Neither an abstract
interest in ensuring that the State Constitution is observed nor an injury
indistinguishable from a generalized wrong allegedly suffered by the public at
large is sufficient to constitute a personal, concrete interest.” Id. (quotations
omitted). “Rather, the party must show that its own rights have been or will be
directly affected.” Id. (quotation omitted).

       In the trial court, Teeboom asserted that his personal rights were directly
affected by passage of the 2018 budget because, by his calculations, his 2018
property taxes will be $290 more than they would have been had the
wastewater treatment fund been included in the spending cap calculation. The
City contends that Teeboom’s assertion is insufficient to confer standing
because his alleged injury “is shared generally by all other taxpayers in the
city, meaning it is not a distinguishable, particularized injury.” However, there
is no requirement that a party suffer a “unique” injury to establish standing.
Although, under our standing doctrine as articulated in Duncan and its
progeny, a person’s status as a taxpayer is not, by itself, sufficient to establish
standing, taxpayer status in conjunction with an injury or impairment of rights
can confer standing. See Duncan, 166 N.H. at 645 (to bring a declaratory


                                         4
judgment action, a party must establish that some right of the party has been
impaired or prejudiced by application of a rule or statute). As the United
States Supreme Court has explained:

            As a general matter, the interest of a federal taxpayer in
      seeing that Treasury funds are spent in accordance with the
      Constitution does not give rise to the kind of redressable “personal
      injury” required for Article III standing. Of course, a taxpayer has
      standing to challenge the collection of a specific tax assessment as
      unconstitutional; being forced to pay such a tax causes a real and
      immediate economic injury to the individual taxpayer.

Hein v. Freedom From Religion Foundation, Inc., 551 U.S. 587, 599 (2007).

       Here, Teeboom contended that the adoption of the 2018 budget, based
upon the elimination of the wastewater treatment fund from the spending cap
calculation, would impair his personal rights by illegally increasing his
property taxes. He asserted that his individual, annual tax bill would increase
“proportional to the amount the spending cap had [impermissibly] exceeded the
statutory limit.” Thus, he did not merely assert standing as a taxpayer. See
Duncan, 166 N.H. at 646 (holding that the petitioner’s claim that a program
would result in “net fiscal losses” to local governments does not articulate a
personal injury sufficient to confer standing (quotation omitted)). Instead,
Teeboom contested the collection of a specific tax, arguing that it results from a
budget that is based upon an unlawful spending cap calculation. Although,
arguably, other taxpayers in Nashua will suffer the same injury — increased
property taxes — that does not mean that Teeboom’s personal rights are not
sufficiently impaired to confer standing.

       The City also argues that Teeboom’s assertion that his taxes will increase
is too speculative, “conjectural and hypothetical” to confer standing. The City
observes that, if the ordinance exempting the wastewater treatment fund from
the spending cap had not passed, the board “could have adopted the exact
same budget” by exempting “some or all of debt service or capital improvement
expenditures from the spending cap calculations.” The City further notes that
the mayor and board “have other ways to respond to anticipated tax increases,”
such as by raising “the amount of unassigned general fund balance they
annually choose to apply to the tax rate.” “In short,” the City argues, “one
cannot say that this one specific action by the Mayor and Board of Aldermen
directly resulted in an increase in any particular taxpayer’s property tax, as
there are other actions that were taken and could be taken by the Mayor and
Board of Aldermen that affect the amount of property tax paid.”

      Contrary to the City’s assertions, Teeboom’s allegedly increased property
taxes are not an abstract possibility. The 2018 budget was adopted, and, as



                                        5
the City concedes, it was based upon calculations that excluded the
wastewater treatment fund from the spending cap.

       Nor is Teeboom’s articulated injury insufficiently concrete because he
cannot demonstrate that the elimination of the wastewater treatment fund from
the combined annual municipal budget “directly resulted” in his having to pay
increased property taxes. All that is required for standing purposes is that the
alleged injury be “fairly traceable to the challenged action of the defendant and
not the result of the independent action of some third party not before the
court.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (quotation,
ellipses, and brackets omitted); see Actavis, 170 N.H. at 216. We conclude that
Teeboom has demonstrated the requisite causal connection between his injury
— increased property taxes — and the claimed violation — the adoption of a
budget based upon an impermissible spending cap calculation — sufficient to
confer standing. See Conduent State & Local Solutions v. N.H. Dep’t of
Transp., 171 N.H. 414, 419 (2018).

       To the extent that the City contends that Teeboom lacks standing
because, as the trial court determined, the spending cap provision is
unenforceable and, therefore, his claims are not “capable of judicial redress,”
we disagree. Duncan, 166 N.H. at 642-43. The City’s argument and the trial
court’s standing decision misconstrue the redressability inquiry under Duncan.
The redressability inquiry under our decision in Duncan and federal cases
such as Lujan upon which Duncan relied, requires a court to presume that a
favorable decision will issue. To establish standing, the plaintiff must show
that it is “likely, as opposed to merely speculative, that [his] injury will be
redressed by a favorable decision.” Lujan, 504 U.S. at 561 (quotations omitted;
emphasis added). Here, the City’s standing argument and the trial court’s
standing decision presume that an unfavorable decision will issue. That is not
a “standing” inquiry, but rather is an inquiry into the merits of Teeboom’s
claims.

      B. Enforceability of the City’s Spending Cap

      Having concluded that Teeboom has standing, we now consider his
appellate arguments on their merits. On appeal, Teeboom argues that the
spending cap is enforceable either because it contains an override provision as
required by RSA 49-C:12, III and :33, I(d), or because the City’s spending cap is
exempt from complying with RSA 49-C:12, III and :33, I(d) pursuant to RSA 49-
B:13, II (2012).

       Resolving these issues requires that we interpret the relevant statutes.
We review the trial court’s statutory interpretation de novo. See State v. Exxon
Mobil Corp., 168 N.H. 211, 223 (2015). In matters of statutory interpretation,
we are the final arbiter of the intent of the legislature as expressed in the words
of the statute considered as a whole. Conduent State & Local Solutions, 171
6
N.H. at 419. We first look to the language of the statute itself, and, if possible,
construe that language according to its plain and ordinary meaning. Id. at
419-20. Moreover, we do not consider words and phrases in isolation, but
rather within the context of the statute as a whole. Id. at 420. This enables us
to better discern the legislature’s intent and to interpret statutory language in
light of the policy or purpose sought to be advanced by the statutory scheme.
Id.

       Absent an ambiguity, we will not look beyond the language of the statute
to discern legislative intent. Id. However, “[i]n the construction of a statute, it
is proper to consider the previous state of the law, the circumstances which led
to its enactment, and especially the evil or mischief which it was designed to
correct or remedy.” Appeal of Coastal Materials Corp., 130 N.H. 98, 103
(1987). In addition, “[w]hen interpreting two statutes that deal with a similar
subject matter, we construe them so that they do not contradict each other,
and so that they will lead to reasonable results and effectuate the legislative
purpose of the statutes.” Grand China v. United Nat’l Ins. Co., 156 N.H. 429,
431 (2007).

            1. Overview of the Statutory Scheme

      The statutory scheme at issue implements the so-called “home rule
amendment,” Part I, Article 39 of the State Constitution. City of Manchester v.
Sec’y of State, 161 N.H. 127, 131 (2010). That amendment provides in part:

            The legislature may by general law authorize cities and
      towns to adopt or amend their charters or forms of government in
      any way which is not in conflict with general law, provided that
      such charters or amendments shall become effective only upon the
      approval of the voters of each such city or town on a referendum.

N.H. CONST. pt. I, art. 39.

       The legislation implementing the home rule amendment is set forth in
RSA chapters 49-B, 49-C, and 49-D. City of Manchester, 161 N.H. at 131.
RSA chapter 49-B “provides the statutory framework through which cities and
towns may amend their actual forms of government, and grants them the
power necessary to carry out such changes.” Id. (quotation omitted). The
stated intent of RSA chapter 49-B is to allow municipalities to “adopt a form of
government that best addresses local needs,” while also recognizing the “need
to require uniform procedures and practices when there is a corresponding
state interest.” RSA 49-B:1 (2012). Thus, RSA chapter 49-B “is intended only
to provide a procedural framework by which a city or town may amend its
actual form of government,” and is not intended to “create any power in, or
confer any power upon, any city or town beyond that necessary to carry out the
amendment of a charter or form of government” as set forth in RSA chapter


                                         7
49-B. Id. The legislature has instructed that RSA chapter 49-B is to be
“strictly interpreted to allow towns and cities to adopt, amend, or revise a
municipal charter relative to their form of government so long as the resulting
charter is neither in conflict with nor inconsistent with the general laws or the
constitution of this state.” Id.

       In turn, “RSA chapters 49-C and 49-D work in conjunction with RSA
chapter 49-B by providing a limited list of forms of government that are
available to municipalities.” City of Manchester, 161 N.H. at 131 (quotation
omitted). A municipality “may establish either a town or city government,” RSA
49-B:2, I (2012), and must prepare its charter according to the framework
statutorily mandated for that municipal form. City of Manchester, 161 N.H. at
132; see RSA ch. 49-C (2012) (city); RSA ch. 49-D (2012) (town). We infer from
the trial court’s order that the City has a mayor-board of aldermen form of
government as permitted by RSA chapter 49-C. See City of Manchester, 161
N.H. at 132 (taking judicial notice that Manchester’s charter denominates it as
a city and that Manchester has chosen the mayor-board of alderman form of
government).

      RSA chapter 49-C “sets forth an exhaustive blueprint for the mayor-
board of aldermen form of government.” Id. (quotation and brackets omitted).
Certain city charter provisions are statutorily-mandated. See, e.g., RSA 49-
C:23 (mandating that a city charter contain certain provisions related to the
budget process and fiscal control). Other city charter provisions are not
mandated, but are statutorily-authorized. See RSA 49-C:33, I (setting forth
optional charter provisions).

      Both RSA chapter 49-B and RSA chapter 49-C contain savings clauses.
Before 2011, the savings clause in RSA chapter 49-B provided, in pertinent
part:

         I. The provisions of this chapter and of charters created under
      this chapter are separable. If any portion of this chapter, or of any
      charter adopted under the provisions of this chapter, or if the
      application of the chapter or such charter to any person or
      circumstance shall be invalid, the remainder of the chapter or such
      charter or the application of such invalid portions to other persons
      or circumstances shall not be affected by such invalidation.

         II. All town and city charters which have been adopted, revised
      or amended; all charter commissions which have been properly
      established and elected; all elections properly held; and actions
      properly taken pursuant to such charters are hereby legalized,
      provided that such charters at the time of their adoption were not
      contrary to the general laws and constitution of the state.



                                        8
RSA 49-B:13 (Supp. 2010) (amended 2011). The savings clause in RSA chapter
49-C provides:

             So much of the previous charter of the city and of laws
      passed in amendment or supplementary to the charter, as now
      may be in force, relative to the constitution and bounds of its
      several wards, its school districts and sewer, lighting, and other
      special precincts and their government and affairs, to its water
      works, and to the borrowing of money in aid of its school districts,
      is hereby continued in force, with the exception of such provisions
      as are inconsistent with this chapter. All special legislation relative
      to the government of the city, not expressly saved, is hereby
      repealed. All general laws relative to the government of cities shall
      remain in force in the city so far as consistent with this chapter.
      Existing ordinances and other municipal regulations shall remain
      in force so far as the same can be applied consistently with the
      intents and purposes of this chapter, but are hereby annulled so
      far as inconsistent with this chapter. In all existing laws,
      ordinances and regulations hereby saved, references to the city
      councils, board of mayor and aldermen, board of public works, or
      other bodies or officers hereby abolished and superseded, or to
      bodies or officers hereby abolished and superseded, or to bodies or
      officers whose constitution or functions are hereby altered, shall be
      taken to mean the body or officer upon whom jurisdiction of the
      matter in question is conferred by the charter or by the
      administrative code.

RSA 49-C:34.

        Before 2011, there was no explicit statutory authorization for a
municipality to include a spending cap in its charter. See City of Manchester,
161 N.H. at 132-34. Nor did the statutory scheme allow a city charter to
contain a provision by which such a spending cap could be overridden by a
two-thirds or supermajority vote. See id. at 133-34. Thus, in City of
Manchester, we concluded that a proposed amendment to Manchester’s
charter that would have imposed a spending cap and would have allowed the
cap to be overridden by a two-thirds vote of the board of aldermen violated RSA
chapter 49-C. Id. at 128, 134. Specifically, we held that the proposed
amendment violated RSA 49-C:12, I, because it constrained the board of
aldermen “to either abide by the spending cap or act by a two-thirds majority to
override it,” thereby conflicting with the board’s authority under RSA 49-C:12,
I, “to adopt a budget by the vote of a simple majority.” Id. at 134 (citation
omitted).

     In response, the legislature passed Senate Bill (SB) 2 in 2011. The stated
purpose of SB 2 was to enable “the citizens of New Hampshire to adopt a tax


                                        9
cap either in their charters or at their town meetings.” Laws 2011, 234:1.
Among other provisions, SB 2 amended RSA 49-C:12 to add a new paragraph,
which provides: “Notwithstanding any contrary provision in paragraph I, the
adoption of an override threshold provision to a tax cap included in a charter
. . . shall provide for a supermajority vote of the elected body to adopt the
annual budget.” RSA 49-C:12, III; see Laws 2011, 234:2. SB 2 also added the
following to RSA 49-C:33, I, which provides that “City charters may include
provisions relating to any or all of the following matters”:

             A limit on the annual spending increases that increase the
      amount raised by taxes under the city budget adopted pursuant to
      RSA 49-C:23. Such a tax cap shall provide for an override
      threshold on a vote to exceed the limit on annual increases which
      shall be by a supermajority as determined in the charter. A tax
      cap provision in the city charter may provide for specific exclusions
      for dedicated, enterprise, or self-supporting funds or accounts,
      capital reserve funds, grants, or revenue from sources other than
      local taxes.

RSA 49-C:33, I(d); see Laws 2011, 234:3. In addition, SB 2 amended RSA 49-
B:13 to add:

            All town or city charters which have been adopted, revised,
      or amended to include a tax or spending cap of any kind and all
      charter commissions which have been properly established and
      elected; all elections properly held; and all actions properly taken
      related to the tax or spending cap in such charters are hereby
      endorsed, ratified, validated, and legalized and are fully
      enforceable, without regard to whether such entities or actions
      were authorized by law at the time they were established or taken.

RSA 49-B:13, II-a; see Laws 2011, 234:7.

       The instant appeal asks that we decide whether: (1) the City’s spending
cap contains an override provision as required by RSA 49-C:12, III and :33,
I(d); and (2) if not, whether the spending cap, nevertheless, is enforceable
under RSA 49-C:13, II-a.

            2. Whether the City’s Spending Cap Contains an Override
            Provision

       We agree with the trial court that the City’s spending cap does not
contain an override provision within the meaning of RSA 49-C:12, III and :33,
I(d). RSA 49-C:12, III and :33, I(d) require a city charter to contain a provision
by which a supermajority of the pertinent body may “exceed” the spending cap



                                        10
(“the limit on annual increases”). RSA 49-C:33, I(d); see RSA 49-C:12, III. The
City’s spending cap does not include such a provision.

       Rather, the spending cap allows the board to exempt from the spending
cap municipal bond and capital expenditures. Under the plain meaning of RSA
49-C:33, I(d), a provision related to exempting expenditures from a spending
cap does not constitute an override provision. The sentence regarding the
required override provision is followed immediately by a sentence allowing a
spending cap to “provide for specific exclusions for dedicated, enterprise, or
self-supporting funds or accounts, capital reserve funds, grants, or revenue
from sources other than local taxes.” RSA 49-C:33, I(d). This language
indicates that the legislature distinguishes between override provisions and
provisions allowing certain expenditures to be excluded from the spending cap.
Consistent with the interpretative canon that the “legislature is not presumed
to waste words or enact redundant provisions and whenever possible, every
word of a statute should be given effect,” we conclude that a vote to exempt
expenditures from a spending cap does not constitute a vote to exceed the
spending cap for the purposes of RSA 49-C:12, III and :33, I(d). In re Search
Warrant (Med. Records of C.T.), 160 N.H. 214, 221 (2010) (quotation omitted).
Accordingly, we hold that the provision of the City’s charter that allows the
board to exempt municipal bond and capital expenditures from the spending
cap does not constitute an override provision within the meaning of RSA 49-
C:12, III and :33, I(d).

       In arguing for a contrary result, Teeboom observes that, at trial, the
City’s current mayor, who was also mayor in the 1980s, referred to the
provision allowing the board to exempt certain expenditures from the spending
cap as an “override” provision. The mayor’s subjective belief that the City’s
spending cap contains an override provision is irrelevant to our statutory
interpretation.

            3. Whether the City’s Spending Cap is Enforceable

      Having concluded that the City’s spending cap does not contain an
override provision within the meaning of RSA 49-C:12, III and :33, I(d), we next
consider whether the spending cap is, nonetheless, enforceable pursuant to
RSA 49-B:13, II-a. Teeboom argues that the override requirement pertains only
to spending caps adopted after SB 2 was enacted. He contends that, pursuant
to RSA 49-B:13, II-a, any spending cap that was adopted before SB 2 is
“endorsed, ratified, validated, and legalized and [is] fully enforceable” in both
the past and future, without condition, regardless of whether it contains an
override provision. RSA 49-B:13, II-a.

         The City counters that, although RSA 49-B:13, II-a “begins expansively[,]
. . . all that comes before is modified by the last clause,” which provides:
“without regard to whether such entities or actions were authorized by law at


                                        11
the time they were established or taken,” RSA 49-B:13, II-a. The City contends
that any spending cap adopted before SB 2 was enacted is “saved from a
challenge asserting that [it was] not authorized by law at the time [it was]
enacted,” but is not “saved from challenges asserting that [it is] not authorized
by current law.” The City contends that, to rule that the City’s spending cap
need not comply with RSA 49-C:12, III and :33, I(d), requires adding words to
RSA 49-B:13, II-a that the legislature did not include and violates the principle
that the expression of one thing in a statute implies the exclusion of another
(expressio unius est exclusio alterius). The City also argues that such an
interpretation is contrary to the purpose of RSA chapter 49-B, and, by
extension, RSA chapters 49-C and 49-D, which is to “require uniform
procedures and practices when there is a corresponding state interest.” RSA
49-B:1.

      “[W]henever possible, a statute will not be construed so as to lead to
absurd consequences.” Petition of Poulicakos, 160 N.H. 438, 444 (2010)
(quotation and ellipsis omitted). “Thus, as between a reasonable and
unreasonable meaning of the language used, the reasonable meaning is to be
adopted.” Id. (quotation omitted). Here, we conclude that the City’s
interpretation of the statute is the only reasonable interpretation because,
unlike Teeboom’s interpretation, the City’s interpretation gives meaning to all
parts of the statute, is consistent with our canons of statutory construction,
and gives effect to the legislature’s expressed intent.

       The City’s interpretation of RSA 49-B:13, II is consistent with the plain
meaning of the statutory language. Pursuant to its plain language, the statute
endorses, ratifies, validates, legalizes and renders “fully enforceable” any
spending cap adopted before 2011, without regard to whether it was lawful to
adopt a spending cap at that time. The phrase “are hereby endorsed, ratified,
validated, and legalized and are fully enforceable” must be read together with
the next clause, “without regard to whether such entities or actions were
authorized by law at the time they were established or taken.” Accordingly, as
the City argues, the final clause of RSA 49-B:13, II-a — “without regard to
whether such entities or actions were authorized by law at the time they were
established or taken” — modifies what comes before it —“All town or city
charters which have been adopted, revised, or amended to include a tax or
spending cap of any kind . . . are hereby endorsed, ratified, validated, and
legalized and are fully enforceable.” Pursuant to the plain meaning of RSA 49-
B:13, II-a, previously-enacted spending caps are “endorsed, ratified, validated,
and legalized and are fully enforceable” only with respect to whether they were
lawful when adopted. Thus, as the City contends, such caps are safe only from
challenges based upon the grounds set forth in City of Manchester, 161 N.H. at
132-34; RSA 49-B:13, II-a does not render them safe from challenges based
upon other grounds.




                                       12
       In context, therefore, under RSA 49-B:13, II-a, a “tax or spending cap of
any kind” that was adopted before 2011 and “all actions properly taken” related
to that tax or spending cap are capable of being enforced notwithstanding the
fact that, before 2011, there was no statutory authorization for a municipality
to adopt such a cap. In other words, the fact that there was no statutory
authorization for a municipality to adopt a tax or spending cap before 2011 is
not a barrier to enforcing a previously-adopted cap.

       Such an interpretation is consistent with “ordinary rules of grammar”
pursuant to which a modifying phrase should be placed next to the clause it
modifies. Anderson v. Robitaille, 172 N.H. ___, ___ (decided March 8, 2019)
(slip op. at 5); see In re Richard M., 127 N.H. 12, 17 (1985) (explaining that
“[a]lthough the legislature is not compelled to follow technical rules of grammar
and composition, a widely accepted method of statutory construction is to read
and examine the text of the statute and draw inferences concerning its
meaning from its composition and structure” (quotation omitted)); see also Mt.
Valley Mall Assocs. v. Municipality of Conway, 144 N.H. 642, 652 (2000)
(explaining the “last antecedent rule” of statutory construction).

       Likewise, the City’s interpretation is consistent with the legislature’s
expressed intent, which is “to require uniform procedures and practices when
there is a corresponding state interest.” RSA 49-B:1. Here, the legislature
demonstrated a state interest in ensuring that municipal spending caps
contain override provisions by referring to that requirement in two statutes,
RSA 49-C:12, III and RSA 49-C:33, I(d). See RSA 49-C:12, III (“the adoption of
an override threshold provision to a tax cap included in a charter pursuant to
RSA 49-C:33, I(d) shall provide for a supermajority vote of the elected body to
adopt the annual budget”), :33, I(d) (“Such a tax cap shall provide for an
override threshold on a vote to exceed the limit on annual increases which
shall be by a supermajority as determined in the charter.”). The word “shall”
denotes that the override provision and the supermajority vote are mandatory
requirements. See Appeal of Rowan, 142 N.H. 67, 71 (1997). The legislature’s
decision to allow municipalities to adopt tax or spending caps only if they
contain override provisions is a policy decision that we cannot second guess.

       By contrast, Teeboom’s construction is inconsistent with the statute’s
plain meaning and our established canons of statutory interpretation. His
interpretation requires that we read the first clause in isolation, and it renders
the final clause superfluous. Under his interpretation, the language “without
regard to whether such entities or actions were authorized by law at the time
they were established or taken” could be deleted from the statute, and the
meaning of the statute would remain unchanged. However, we do not consider
words and phrases in isolation, Conduent State & Local Solutions, 171 N.H. at
420, and “every word of a statute should be given effect,” In re Search Warrant
(Med. Records of C.T.), 160 N.H. at 221 (quotation omitted).



                                       13
       Teeboom’s construction also contravenes the legislature’s expressed
intent of requiring uniform practices when there is a corresponding state
interest. See RSA 49-B:1. As well, it conflicts with RSA 49-C:33, I(d), which
authorizes a municipality to adopt a spending cap, but provides that such caps
“shall” include “an override threshold.” RSA 49-C:33, I(d). The override
provision is a mandatory requirement, and the statute contains no exceptions
for spending caps adopted before its effective date. Teeboom’s construction of
RSA 49-B:13, II-a directly conflicts with this mandatory requirement. Indeed,
his construction requires adding language to RSA 49-B:13, II-a that the
legislature did not see fit to include. He construes it to mean:

      All town or city charters which have been . . . amended to include a
      tax or spending cap of any kind and . . . all actions properly taken
      related to the tax or spending cap in such charters are hereby
      endorsed, ratified, validated, and legalized and are fully
      enforceable, without regard to whether such entities or actions
      were authorized by law at the time they were established or taken
      or whether they comply with the requirements of RSA 49-C:12, III
      and RSA 49-C:33, I(d).

       Furthermore, the City’s construction directly and narrowly addresses the
“evil or mischief” that SB 2 “was designed to correct or remedy.” Appeal of
Coastal Materials Corp., 130 N.H. at 103. The problem faced by the legislature
in 2011 was how to respond to City of Manchester. After we decided City of
Manchester, caps adopted before 2011 were potentially vulnerable to legal
challenge on the same grounds as was the spending cap in City of Manchester.
In addition, past actions taken pursuant to those caps were potentially
vulnerable to legal challenge as a result of the City of Manchester decision.
Thus, the “evil or mischief” the legislature was attempting to correct was the
lack of authority we recognized in City of Manchester, and the effects that
might flow from that lack of authority in municipalities that had adopted
spending or tax caps similar to Manchester’s.

       It is that exact “mischief” that is remedied by the City’s construction of
the statute — by ratifying past actions properly taken related to spending caps
and making them fully effective “without regard to whether [they] were
authorized by law at the time they were established or taken,” the legislature
“undid” the effects of City of Manchester and protected municipalities from
challenges to their past actions based on the grounds set forth in City of
Manchester. The evident intent of the legislature was to immunize existing
spending caps from challenges based upon the lack of authority we identified
in City of Manchester, not, as Teeboom posits, to immunize those caps from all
challenges for all time. See RSA 49-B:13, II-a (ratifying all actions “properly
taken” related to a previously-enacted spending cap).




                                       14
      Although we need not examine legislative history, Teeboom invites us to
do so. Our review of that history confirms that the legislature intended SB 2 to
provide the statutory authorization that we held was lacking in City of
Manchester. See Laws 2011, 234:1 (explaining that purpose of SB 2 is to
enable “the citizens of New Hampshire to adopt a tax cap either in their
charters or at their town meetings”).

       Senator Boutin, one of SB 2’s sponsors, explained that SB 2 was “derived
from the Supreme Court’s ruling in the case of Manchester.” Relative to
Adoption of Spending Caps by Municipalities, SB 2, 2011 Session (N.H. 2011)
(Apr. 19, 2011 hearing, remarks of Senator Boutin); see also N.H.S. Jour. 43
(2011) (identifying Senator Boutin as one of the sponsors of SB 2); N.H.S. Jour.
435 (2011) (Senator Boutin explaining that “Senate Bill 2 is enabling legislation
that permits localities to adopt a spending cap”). Similarly, the majority
committee report of the House Municipal and County Government Committee
explained:

      The purpose and intent of SB 2 is to provide a process by which
      any municipality may adopt a tax/spending cap. The bill amends
      RSA [chapter] 49-C and RSA [chapter] 49-D so that cities or towns
      that are governed by a town or city council can amend their
      charters to include spending caps. The legislation also provides a
      clear process by which a charter can be amended and it provides
      the language necessary to comply with [a] recent supreme court
      ruling.

N.H.H.R. Jour. 1087 (2011) (emphasis added).

       Nothing in the legislative history of SB 2 suggests that the legislature
specifically intended to exempt spending caps adopted before 2011 from the
override provision requirement. Indeed, it appears that the legislature viewed
override provisions as mechanisms that allow municipalities the flexibility
necessary to address local needs. See N.H.S. Jour. 435, 436 (2011) (Senator
Boutin explaining that SB 2 is intended as a “measure to get local budgetary
expenditures under control” and that “in order to override the spending cap, it
requires a two-thirds or a three-fifths supermajority vote” (quotation omitted)).

       According to Senator Boutin’s public hearing testimony, “[t]he purpose of
the override is to address special circumstances” and to ensure that municipal
officials “are not handicapped by the existence of caps” in meeting local needs.
Relative to Adoption of Spending Caps by Municipalities, SB 2, 2011 Session
(N.H. 2011) (Apr. 19, 2011 hearing, remarks of Senator Boutin). The override
provision was intended to grant municipalities “flexibility.” Id. As another
legislator testified, “[T]he over-ride is important to take care of genuine
emergencies.” Relative to Adoption of Spending Caps by Municipalities, SB 2,



                                       15
2011 Session (N.H. 2011) (Apr. 19, 2011 hearing, remarks of Representative
Leonard).

       Teeboom’s interpretation of RSA 49-B:13, II-a suggests that the
legislature intended not to provide the citizens of certain municipalities with
the protection it afforded all others. When the legislature took its first look at
tax and spending caps, it made the policy decision that any such cap must
provide for an override process. See RSA 49-C:12, III, :33, I(d). Teeboom’s
interpretation of the statute implies that the legislature concluded that this
protection should be afforded only to citizens of municipalities that had not
already adopted a cap. We can discern no possible reason why the legislature
would have intended not to provide the citizens of Nashua, for example, with
the same protections it gave everyone else. Indeed, such a result would be
contrary to the legislature’s stated intent of requiring uniform practices when
there is a corresponding state interest. See RSA 49-B:1.

      For all of the above reasons, therefore, we affirm the trial court’s
determination that the City’s spending cap is unenforceable because it does not
contain an override provision.

                                                   Affirmed.

       BASSETT and DONOVAN, JJ., concurred; HICKS and HANTZ MARCONI,
JJ., concurred in part and dissented in part.

       HICKS and HANTZ MARCONI, JJ., concurring in part and dissenting in
part. We concur in parts II.A., II.B.1. and II.B.2. of the majority’s decision. We
write separately because we disagree with part II.B.3. of that decision. We
agree with plaintiff Teeboom that, pursuant to the plain language of RSA 49-
B:13, II-a (2012), the spending cap of defendant City of Nashua (City) is
enforceable regardless of whether it contains an override provision. On its face,
RSA 49-B:13, II-a pertains to “[a]ll town or city charters which have been
adopted, revised or amended to include a tax or spending cap of any kind.”
RSA 49-B:13, II-a. Under RSA 49-B:13, II-a, all such charters that include a
spending cap “of any kind” are “hereby endorsed, ratified, validated, and
legalized and are fully enforceable.” Id. (emphases added). Pursuant to its
plain meaning, therefore, RSA 49-B:13, II-a renders the City’s spending cap
“fully enforceable” regardless of whether it contains an override provision.

       We disagree with the City and the majority that the last clause of RSA
49-B:13, II-a narrows the phrase “hereby endorsed, ratified, validated, and
legalized and are fully enforceable.” The plain meaning of the last clause,
“without regard to whether such entities or actions were authorized by law at
the time they were established or taken,” is that a charter, which was amended
or adopted before Senate Bill 2 was enacted to include a spending cap “of any
kind,” is “fully enforceable,” even though, when the charter was amended or


                                        16
adopted, state law did not expressly allow a city or town to adopt a spending
cap. See City of Manchester v. Sec’y of State, 161 N.H. 127, 132-34 (2010).

      To our view, the majority and the City misconstrue the plain meaning of
the phrase “are fully enforceable.” Under the majority’s and the City’s
interpretation, previously-adopted spending caps are only “fully enforceable” if
they contain an override provision. Such an interpretation requires that we
add language to RSA 49-B:13, II-a, which the legislature did not see fit to
include. RSA 49-B:13, II-a renders “fully enforceable” previously-adopted
spending caps “of any kind,” not just those containing override provisions.

       Moreover, to the majority and the City, previously-adopted spending caps
are not, in fact, “fully” or entirely enforceable. Rather, in the City’s words,
“[t]hey are saved from a challenge asserting that they were not authorized by
law at the time they were enacted,” but are not “saved from challenges
asserting that they are not authorized by current law.” However, the use of the
present tense indicates that previously-adopted spending caps are capable of
being enforced under the current statutory scheme.

       We acknowledge that, at first blush, it appears that enforcing the City’s
spending cap, which does not contain an override provision, contravenes the
legislature’s intent “to require uniform procedures and practices when there is
a corresponding state interest,” assuming, of course, that the State has an
interest in ensuring that a spending cap contains an override provision. RSA
49-B:1 (2012). However, the purpose of RSA chapter 49-B, and
correspondingly, RSA chapters 49-C and 49-D, is to balance the need for
uniform procedures and practices with a municipality’s interest in “adopt[ing] a
form of government that best addresses local needs.” Id. Whether allowing
previously-adopted spending caps not to contain override provisions while
requiring newly-adopted spending caps to contain such provisions strikes the
right balance is a policy decision for the legislature, not for this court. See
Petition of Kilton, 156 N.H. 632, 645 (2007).

      For all of the above reasons, therefore, we would reverse the trial court’s
determination that the City’s spending cap is unenforceable because it does not
contain an override provision and remand for further proceedings.




                                       17